Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed December 04, 2021 is acknowledged.
2. The obviousness type of double patenting rejections were withdrawn in view of the terminal disclaimers and the rejection of claims under 35 USC 103 has been withdrawn in view of the amendment and persuasive arguments.
                                                Allowable Subject Matter
3. Claims 1-12 are allowed.
                                                  Reasons for Allowance
4. The following is an examiner's statement of reasons for allowance:
    The present invention is drawn to a Kit composition for detecting two or more target nucleic acid sequences in a sample by a real-time polymerase chain reaction comprising: (a) two or more pairs of oligonucleotide primers complementary to each strand of the two or more target nucleic acid sequences; (b) at least one oligonucleotide probe comprising two distinct portions: (i) an annealing portion  partially complementary to one of the two or more target nucleic acid sequences and  comprises a first quencher moiety and (ii) a tag portion, wherein the tag portion is attached or attached via a linker to the 5’ terminus or to the 3’ terminus of the annealing portion and comprises a nucleotide sequence non-complementary to said one of the two or more target nucleic acid sequences, wherein the tag portion comprises a fluorescent moiety whose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637